Citation Nr: 0303697	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
prostatitis.


(The underlying issue of entitlement to service connection 
for a back disability will be the subject of a later decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his sister, and his daughter


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.

This matter comes before the Board on appeal from a February 
2000 rating decision by the RO which, in part, denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a back disability.  
This matter also comes to the Board on appeal from a July 
2000 rating decision that denied a claim of entitlement to an 
increased rating for anxiety in excess of 30 percent and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Finally, this matter is before the Board on appeal from a 
June 2001 rating decision that denied a claim of entitlement 
to an increased (compensable) rating for prostatitis.  The 
veteran testified at a hearing at the RO in August 2000, and 
before a member of the Board in September 2002.

The Board also notes that the veteran filed a motion to 
advance his case on the docket in November 2002, which motion 
was granted by the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When the additional evidentiary development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
from the veteran, the Board will prepare a separate decision 
addressing this issue.

(Consideration of the TDIU claim will be deferred pending 
completion of the development sought for the issue of service 
connection for a back disability.)


FINDINGS OF FACT

1.  In April 1993, the Board denied an application to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.  

2.  In December 1998, the RO denied an application to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.  The veteran was notified 
of the denial by letter that same month, but did not initiate 
an appeal.

3.  Evidence received since the December 1998 RO denial, when 
considered in conjunction with the entire record, is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for a back 
disability.

4.  The veteran's service-connected anxiety is manifested by 
disturbances in mood and motivation, resulting in 
occupational and social impairment with reduced reliability 
and productivity.  

5.  The veteran does not experience psychiatric symptoms to a 
degree that he is deficient in most areas, such as work, 
family relations, judgment, thinking, or mood.

6.  The veteran's service-connected prostatitis is manifested 
by awakening three to four times nightly to void.

7.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
prostatitis or anxiety disabilities so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for a 50 percent rating for service-
connected anxiety have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.27, 4.130 
(Diagnostic Code 9400) (2002).

3.  The criteria for a 20 percent rating for the veteran's 
service-connected prostatitis have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 
4.27, 4.115a, 4.115b (Diagnostic Code 7527) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

The veteran's current claim of service connection for a back 
disability is not his first such claim.  In April 1993, the 
Board denied an application to reopen a previously denied 
claim of entitlement to service connection for a back 
disability, finding that the veteran did not submit material 
evidence to show that then-current back complaints were 
linked to an event or injury during military service.  Such a 
determination is final.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1100 (2002).

By rating action of December 1998, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for a back disability.  The 
RO notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (1998).

More recently, by a rating action of February 2000, the RO 
denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for a back 
disability.  He was informed of the denial and filed the 
present appeal.  

As the December 1998 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance in 
December 1998.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folders since the December 1998 RO denial, 
and finds that new and material evidence has been received.  
The evidence available at the time of the December 1998 RO 
denial included, among other things, the veteran's service 
medical records, VA treatment and examination reports, 
correspondence from private physicians, and private treatment 
reports.  

Of particular interest is the veteran's service medical 
records which show that, in November 1945, he was admitted to 
the hospital with complaints of low back pain, which became 
worse on hikes.  Clinical data revealed that he had hurt his 
back while carrying pails of sand for long periods of time 
during basic training.  Admission examination revealed some 
spasm in the back.  In January 1946, he was hospitalized with 
a chief complaint of a painful low back and a queer gait.  He 
reported that the back pain came on first when he was 
undergoing basic training on a long hike, but believed that 
it was made worse after he had undergone a cystoscopic 
examination.  The impression was no orthopedic diagnosis.

A February 1946 certificate of discharge reflects that the 
veteran was considered unfit for the military due to, among 
other things, anxiety reaction with hysterical symptoms, 
manifested by the elaboration of complaints of pain in the 
back.

Post-service treatment records show that, when examined by VA 
in November 1946, it was concluded that the veteran did not 
have difficulty with low back pain.  When examined by VA in 
June 1947, he complained of low back pain in the lumbosacral 
area.  It was noted that he had been treated by Dr. C. in 
Kokomo, MI, for back trouble.

Private hospital records from 1959 reflect no abnormality to 
the musculoskeletal system.

A VA hospital summary report shows that, in December 1970, 
the veteran reported having had low back pain since 1945 when 
he fell in the service and intermittent low back pain 
thereafter.  He also noted that, three weeks prior, the pain 
became constant and radiated down the right leg, through the 
back of the knee, into his groin, and into his rectum.  Acute 
low back pain was diagnosed.

When examined by VA in May 1971, the veteran's main 
complaints consisted of low back pain, which started with the 
injury to his back in 1946.  He reported that he was climbing 
down the rope ladder from a building, fell to the ground, and 
injured his back.  It was summarized that the veteran's 
social and vocational disability, because of his back 
problems, back injury, and residuals, were considered mild to 
moderate in degree.

VA treatment records show that, from November to December 
1971, the veteran was hospitalized and gave a 25-year history 
of occasional mild back pain.  He underwent a lumbar 
myelogram and right hemilaminectomy with diskectomy.  Right 
nucleus pulposus at L5-S1 with nerve root irritation on the 
right was diagnosed.

Correspondence from Dr. R.O., dated in December 1980, 
reflects that the veteran had had chronic low back pain off 
and on for about 27 years prior to a January 1974 car 
accident.  Dr. R.O. also noted that, in December 1970, the 
veteran had injured his back at work while pushing a boxcar 
door, when he felt a sudden snapping in the low back with 
subsequent pain in the low back, radiating into the right leg 
associated with numbness.

Subsequently prepared private and VA treatment reports show 
that the veteran continued to receive treatment for his back.

The evidence obtained in connection with the appellant's 
attempt to reopen includes a July 2001 VA opinion reflecting 
that the veteran's back condition was not essentially related 
to the veteran's back complaints in service.  It was this VA 
physician's opinion that the veteran's low back complaints 
had always been non-specific in nature and that the type of 
back condition reported in service was a soft tissue one in 
nature.  Moreover, the physician noted that the type of 
history of sudden onset of back pain obtained in 1971 was 
more in line with a sudden episode of herniation of the 
lumbar disc which was proved later by further diagnostic 
measures, and that this had happened while the veteran was 
working and pushing a boxcar door.

The Board finds that the July 2001 VA opinion constitutes 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to address the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the basis 
for the medical nexus opinion.  What is different about the 
newly received evidence is that it now includes a medical 
opinion on the etiology of the veteran's current back 
disability that differs from the veteran's previously 
reported history noted on examinations previously of record.  
Consequently, it may be said that the evidence bears directly 
and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, the 
evidence now tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (2001).  

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

As noted above, this new law, which was enacted during the 
pendency of the veteran's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  Even 
the VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, a remand to have the RO address the new law in the 
context of this specific application to reopen is not 
necessary.  This is especially so because of the grant of the 
application to reopen.

Increased Ratings

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002). 

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Anxiety

With respect to the veteran's claim for an increased rating 
for anxiety, the Board notes that the veteran's service-
connected anxiety is currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.130 
(Diagnostic Code 9400) (2002).  

Under Diagnostic Code 9400, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (Diagnostic Code 9400) (2002).  A 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9400) 
(2002).  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9400) (2002).  

The criteria to determine the correct score on the Global 
Assessment of Functioning (GAF) scale are found in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  A 
score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning well with some meaningful interpersonal 
relationships.  A score between 51 and 60 contemplates 
moderate symptoms which result in moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The GAF score 
is probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

Based on a review of the evidence, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, the 
veteran's anxiety warrants a 50 percent rating.  When 
examined by VA in September 1998, it was noted that the 
veteran was not under any medical care for his anxiety and a 
GAF score of 80 was assigned, which was indicative of absent 
or minimal symptoms.  His anxiety was noted to be mild.  More 
recently, when examined by VA in August 2000, however, the 
veteran had begun seeing a psychiatrist every two to three 
months and was assigned a GAF score of 62, which was 
indicative of mild symptoms, as noted above.  The examiner 
described the veteran's symptoms as moderate.  It has also 
been shown that he has difficulty in establishing and 
maintaining effective relationships as evidenced by his 
avoiding activities outside the home when he is bothered by 
pain and feelings of anxiousness; however, the veteran has 
continued to maintain a relationship with his daughter as 
well as attend church when his service-connected anxiety is 
not disturbing him.  Based on these clinical assessments, the 
increased symptomatology associated with the veteran's 
anxiety, and consideration of 38 C.F.R. § 4.7, the Board 
finds that the veteran's psychiatric disability results in 
occupational and social impairment with reduced reliability 
and productivity.  Hence, he meets the criteria for a 
50 percent rating .  See 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130 (Diagnostic Code 9400) (2002).

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  He has 
maintained routine activities, including attention to his 
personal appearance and hygiene.  Accordingly, the Board 
finds that the evidence does not support the assignment of a 
70 percent rating for the veteran's anxiety disorder.  

Prostatitis

The veteran's service-connected prostatitis is currently 
rated as noncompensably disabling under 38 C.F.R. § 4.115b 
(Diagnostic Code 7527) (2002).  Under Diagnostic Code 7527, 
prostate gland injuries, infections, hypertrophy, or post-
operative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b (Diagnostic Code 7527) (2002).  

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.  

Finally, urinary tract infections requiring long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  38 C.F.R. § 4.115a.  Recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than 2 to 3 times per year) and/or requiring 
continuous intensive management warrants a 30 percent rating.  
Id.

In this regard, based on the evidence of record, the Board 
finds that a 20 percent rating is warranted for the veteran's 
symptoms of urinary frequency.  The Board observes that the 
veteran has testified to awakening three to four times a 
night to urinate.  He also reported nocturia occurring three 
to four times when examined by VA in August 2000.  Moreover, 
there is no medical opinion to the contrary.  This brings his 
disability squarely within the criteria set forth for a 20 
percent evaluation for a voiding dysfunction, namely urinary 
frequency.  In particular, entitlement to a 20 percent 
evaluation requires that the veteran awaken to void three to 
four times per night.  A higher (40 percent) rating requires 
experiencing a daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  There is 
no evidence to support such findings.  

Moreover, there is no evidence to indicate that the veteran 
suffers from symptoms of urine leakage, obstructed voiding or 
a urinary tract infection that would allow for a higher (30 
percent) rating.  



The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements, coupled with hearing testimony, regarding the 
severity of his prostatitis.  While a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for anxiety or prostatitis on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that service-connected anxiety or 
prostatitis present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
anxiety or prostatitis is so unusually debilitating as to 
warrant a 


referral of his case for an extraschedular evaluation under 
§ 3.321(b).  As noted above, there is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  It is not shown by 
the evidence that the appellant has required frequent 
hospitalization for anxiety or prostatitis, or that there has 
been any significant or regular outpatient treatment for any 
of these problems.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's service-connected 
anxiety and prostatitis.  Therefore, the Board concludes that 
a remand to the RO for referral of the issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA.  The Board has also 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as 


amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A 
sets out in detail the agency's "duty to assist" a claimant 
in the development of claims for VA benefits.  The new 
§ 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 


complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating actions of February 2000, July 2000, 
and June 2001; statements of the case issued in September  
2001 and October 2001; and a supplemental statement of the 
case issued in June 2002, which informed him of the 
applicable law and regulations.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, VA examinations 
were conducted and VA records were obtained.  The veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of service connection for a 
back disability is granted.

A 50 percent rating for anxiety is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 20 percent rating for prostatitis is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

